Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOHNNIE LEE CARTER,


                            Appellant,

v.

SONIC DRIVE-IN and 
EDUARDO IBARRA,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 

No. 08-09-00053-CV

Appeal from the

346th District Court

of El Paso County, Texas

(TC# 2008-4942)



MEMORANDUM  OPINION


	Johnnie Lee Carter, pro se, appeals from a judgment entered in favor of Sonic Drive-In and
Eduardo Ibarra.  Having determined that Appellant failed to perfect this appeal, we dismiss the
appeal for want of prosecution.
	Appellant failed to file his brief on the due date.  On April 22, 2009, the Clerk of the Court
sent the parties a notice that Appellant had not filed his brief or motion for extension of time. 
Further, the notice advised the parties of the Court's intent to dismiss for want of prosecution unless
one of the parties filed a response showing grounds to continue the appeal.  No response has been
received as of this date.  
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  Because Appellant failed to file his brief and has not
responded to our inquiry, we dismiss the appeal for want of prosecution pursuant to Tex.R.App.P.
38.8(a)(1), 42.3(b), and 42.3(c).

September 30, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.